FILED
                             NOT FOR PUBLICATION
                                                                               JUL 10 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


VALENTIN MARTINEZ OCAMPO;                        No.     18-71457
MARIA RIOS REYNOSO,
                                                 Agency Nos.         A095-310-255
              Petitioners,                                           A095-310-256

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 8, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Petitioners Valentin Martinez Ocampo and Maria Rios Reynoso petition for

review of the Board of Immigration Appeals’ ("BIA") order denying their motion




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

deny the petition for review.

      1. The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen for further consideration of their application for cancellation of removal.

See Cuenca v. Barr, 956 F.3d 1079, 1084 (9th Cir. 2020) ("we review the BIA’s

denial of a motion to reopen for an abuse of discretion"). Petitioners were granted

voluntary departure in 2013, but did not depart. Accordingly, they are ineligible

for cancellation of removal until 2023. See 8 U.S.C. § 1229c(d)(1)(B) (stating that

an alien granted voluntary departure, who fails to voluntarily depart, "shall be

ineligible, for a period of 10 years, to receive any further relief," including

cancellation of removal).

      2. The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen to apply for asylum, withholding of removal, and protection under the

Convention Against Torture. Petitioners did not submit the required application

for relief with their motion to reopen. See 8 C.F.R. § 1003.2(c)(1) (“A motion to

reopen proceedings for the purpose of submitting an application for relief must be

accompanied by the appropriate application for relief and all supporting

documentation.”). Petitioners do not contest that this was a valid reason to deny

reopening here.

      PETITION DENIED.

                                            2